Exhibit 10.52

 

AMENDMENT NO. 1 TO SALARY CONTINUATION AGREEMENT

 

This Amendment No. 1 to Salary Continuation Amendment (the “Amendment”) is made
effective as of February 1, 2005, and is entered into by and between Central
Valley Community Bank, formerly named Clovis Community Bank (the “Bank”) and
                           (the “Executive”), each a “Party” and together the
“Parties.”

 

RECITALS

 

A.            The Parties entered into that certain Executive Salary
Continuation Agreement dated as of June 7, 2000 (the “Agreement”).

 

B.            Pursuant to the terms of this Amendment and to comply with the
American Jobs Creation Act of 2004, the Parties wish to amend the Agreement.

 

AGREEMENT

 

In consideration of the mutual promises, covenants, and agreements contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Parties agree as follows:

 

1.             Change of Control.  For purposes of Section IX of the Agreement,
the definition of “Change of Control” shall be replaced with the following
definition:

 

A “Change in Control” shall be deemed to be a “Change in Ownership,” as that
term is defined in Section 409A of the Code and in the Guidance provided by the
IRS thereunder, and to the extent an event or series of events does not
constitute a “Change in Ownership” under such law, the event or series of events
will not constitute a “Change in Control” under this Agreement.  Specifically, a
Change in Control shall occur on the date that any one person, or more than one
person acting as a group, acquires ownership of stock of the Bank that, together
with stock held by such person or group, constitutes more than 50 percent of the
total fair market value or total voting power of the stock of the Bank. 
However, if any one person or more than one person acting as a group, is
considered to own more than 50 percent of the total fair market value or total
voting power of the stock of Bank, the acquisition of additional stock by the
same person or persons will not be considered to cause a Change in Control of
the Bank.  Further, an increase in the percentage of stock owned by any one
person, or persons acting as a group, as a result of a transaction in which the
Bank acquires its stock in exchange for property will be treated as an
acquisition of stock for purposes of this section.  Transfers of Bank stock on
account of deaths or gifts, transfers between family members or transfers to a
qualified retirement plan maintained by the Bank shall not be considered in
determining whether there has been a Change in Control.

 

--------------------------------------------------------------------------------


 

2.             Prohibition Against Acceleration.  Notwithstanding anything to
the contrary, neither the time nor scheduling of payments under this Plan may be
accelerated unless such acceleration is permissible under both applicable law
and under the Agreement.

 

3.             Specified Employees.  The following is added to Section VIII(B)
of the Agreement:

 

In the event Executive at any times becomes a “specified employee,” as defined
in Section 409A of the Code, payments made under this Section upon involuntary
termination of employment without cause shall be made upon the latter of
Executive attaining Normal Retirement Age or the date which is six (6) months
after the Executive’s termination.

 

4.             Disability.  Notwithstanding anything to the contrary, for
purposes of Section VIII(C) of the Agreement, a person shall be considered
“Disabled” only when the person (i) is unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months; or (ii) is, by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, receiving income replacement benefits for a period of not less
than 3 months under an accident and health plan covering Bank employees.

 

5.             Additional Retirement Benefit.  Executive’s annual retirement
benefit shall be increased in accordance with Exhibit 1 to this Amendment,
attached hereto and incorporated herein by this reference.  Specifically,
Executive shall receive an additional Ten Thousand Dollars and No/00ths
($10,000.00) (the “Additional Benefit”) which shall be payable in equal monthly
installments (1/12 of the annual benefit) commencing with the first date of the
month following Executive’s retirement date.  These payments shall continue for
a period of one hundred and eighty (180) months, subject to Paragraph V of the
Agreement.  For each year that the Executive receives any of the Additional
Benefit, the annual benefit amount shall be increased by three percent (3%) from
the previous year’s benefit amount.  For purposes of the Agreement, the
Additional Benefit shall be treated in the same manner as the Executive’s forty
thousand dollar ($40,000.00) retirement benefit and shall be subject to all
provisions of the Agreement, including, but not limited to, those addressing
Early Retirement Benefit, Termination of Employment and Disability, and Change
of Control, except that the Additional Benefit shall be subject to the separate
vesting schedule as set forth in Exhibit 1.

 

6.             References and Definitions. Upon execution and delivery of this
Amendment, all references in the Agreement to the “Agreement,” and the
provisions thereof, shall be deemed to refer to the Agreement, as amended by
this Amendment. All capitalized terms used herein and not otherwise defined
shall have the meanings given to them in the Agreement.

 

--------------------------------------------------------------------------------


 

7              No Other Amendments or Changes. Except as expressly amended or
modified by this Amendment, all of the terms and conditions of the Agreement
shall remain unchanged and in full force and effect.

 

Executed effective as of the date first written above.

 

BANK:

EXECUTIVE:

 

 

CENTRAL VALLEY COMMUNITY BANK

 

 

 

 

 

 

By:

/s/ Daniel Doyle

 

 

 

Name: Daniel Doyle

 

Title: President and Chief Executive Officer

 

 

--------------------------------------------------------------------------------